Case 2:19-cv-07525-PA-PD Document 78 Filed 11/19/20 Page 1 of 1 Page ID #:595


 1                                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                    Case No. CV 19-7525 PA (PDx)
12                         Plaintiff,                 JUDGMENT OF DISMISSAL
13
            v.
14
     VANLIN, LLC; SHADI EDWARD
15   SAN; EYE POD OPTOMETRY, INC.,
16                         Defendants.
17
18
19          In accordance with the Court’s November 19, 2020 Minute Order dismissing the
20   action filed by plaintiff Chris Langer (“Plaintiff”) for lack of subject matter jurisdiction, it is
21   HEREBY ORDERED, ADJUDGED, AND DECREED that the action filed by Plaintiff is
22   dismissed without prejudice.
23
24    DATED: November 19, 2020                          ___________________________________
                                                                   Percy Anderson
25                                                        UNITED STATES DISTRICT JUDGE
26
27
28
